DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claims 15-21, 23, 27 are under consideration. 
Claims 1-14 and 25-26 are withdrawn from consideration.
This Official Action is Final. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 15-20, 23-24, 27-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over United States Patent No. Patent Application Publication No. 2006/0165848 (BRYCKAERT) in view of United States Patent Application Publication No. 2010/0040736 (HAESENDONCK).
The claimed invention is broadly directed to a liquid composition having an arabinoxylan oligosaccharides (AXOS) content higher than 8% by weight of the composition, active endoxylanase, a fermented grain milling fraction, and lactic acid bacteria.  The AXOS have an average degree of polymerization of (DP) of between 5 and 50.  The composition has an AXOS content higher than 8% w:w dry matter content and 52% to 88% w:w of total AX content.  The composition has a viscosity at 30 °C of lower than 100 Pas and a dry matter content between 18% and 50%.  The grain milling fractions have an endogenous content of AX of at least 10 % (w/w). 
As to claims 15-16 and 20-21, BRYCKAERT discloses a sourdough leaven/starter with concentrated ingredients that can be added into a baker’s dough [0075].  The composition contains xylanase [0069], flour [0070], and Lactobacillus plantarum [0087].  A ready-to-use starter/leaven is prepared to obtain a fermented sourdough [0155]-[0162].
BRYCKAERT teaches that starter can be dry or liquid with a dry matter content of 12-50% [0073].
BRYCKAERT does not disclose treating the grain with endoxylanase to obtain AXOS or the claimed viscosity.
However, HASENDOCK teaches that different types of flour are prepared with exogenous thermophilic endoxylanase Ecopulp TX200A. A breakdown of AX to low molecular weight AXOS occurs [0189]-[0190].  This includes whole grains [0190].
In [0151], HASENDOCK teaches that AXOS is generated and that at least 50%, 60% more preferably at least 70% of the desired type of AXOS are set free from endogenous AX.  Thus, this overlaps the claimed composition having an AXOS content 52% to 88% w:w of total AX content.   
HAESENDONCK discloses breads that contain AXOS having an average DP of between 5 and 50 ([0196] and [0210]).  HAESENDONCK teaches that the AXOS content can be up to 7% in the final bread product [0145].  The addition of AXOS results in a lowering of bread staling [0190]. 
Moreover, one skilled in would have understood that the BRYCKAERT composition contains concentrated ingredients that will be added/diluted to a dough composition.  It follows that the BRYCKAERT composition would have to have an AXOS content greater than 8% and even 10%  if one wanted to added the starter/leaven to obtain  a bread with the desired amounts of AXOS as taught by HAESENDONCK (e.g., 7% in the final bread product [0145]).  Thus, it would have been obvious to use with a grain of having an endogenous content of AX of at least 10 % (w/w).
Moreover it must be noted that HASENDOCK teaches that the AXOS have a prebiotic effect [0054].  It would have been obvious to vary the amount of AXOS. AXOS with an intermediate average DP ranging from 5 to 50 have better prebiotic properties than AXOS with a lower or higher average DP. Addition of such AXOS preparations to the diet causes a significant increase in the number of Bifidobacteria present in the caecum of chickens, caecum of rats, and faeces of humans [0053].
HAESENDOCK also teaches that the use of endoxylanase and the formation of AXOS lower the viscosity [0050].  It is taught that the viscosity corresponds to loaf volume. Thus, it would have been obvious to one skilled in the art to vary viscosity based on desired loaf volume [0050].   As to the recitation that the composition has a viscosity at 30oC, applicant has chosen to use parameters that 
It would have been obvious to one skilled in the art to modify BRYCKAERT with the endoxylanase of HAESENDONCK, as HAESENDOCK teaches that this reduces the staling of bread and controls loaf volume [0050].  


In regards to claim 17, BRYCKAERT a dry matter content of [0073] with a dry matter content of dry matter content between 12 and 50% [0073]. 

As to claim 18, BRYCKAERT teaches the pH is 4.3 [0084]. 

In regard to claim 19, BRYCKAERT does not teach the viscosity. HAESENDOCK teaches that the use of endoxylanase and the formation of AXOS lower the viscosity [0050].  The viscosity would vary based on these factors. Applicant has chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. Where the claimed and prior art products are identical or 

As to claims 23-24, BRYCKAERT teaches that the preparation can be added to bread as a premix to improve bread improve bread [0137].   

In regards to claim 27, BRYCKAERT teaches that yeast can be used [0126]. 

As to claims 28-29, BRYCKAERT a dry matter content of [0073] with a dry matter content of dry matter content between 12 and 50% [0073]. This reads on the claimed amount of at least 10% and 15% w:w dry matter recited in claims 28 and 29, respectively. 

As to claim 30, BRYCKAERT teaches that the fraction can be liquid or dried [0074].

Claim 31 recites the use of cereal bran.
Claim 32 recites that the flour is whole grain. 
As to claims 31-32, BRYCKAERT does not disclose treating wholegrain or bran.
However, HASENDOCK teaches that different types of flour are prepared with exogenous thermophilic endoxylanase Ecopulp TX200A. A breakdown of AX to low molecular weight AXOS occurs [0189]-[0190].  This includes whole grains and brans [0140].
It would have been obvious to one skilled in the art to modify BRYCKAERT with the wholegrains and bran of HAESENDONCK, as HAESENDOCK teaches that they are excellent sources of arabinoxlyans.  


Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over BRYCKAERT and  HAESENDONCK as applied to claims 15-20, 22-24, 27 above, and further in view of United States Patent No. 6,007,850 (VAN DUIJINHOVEN).
The above-identified references are silent as to pasteurizing the composition. 
VAN DUIJINHOVEN discloses that a bread improver composition can be pasteurized or sterilized to inactivate unwanted enzymes and microorganisms.  
It would have been obvious to one skilled in the art to modify BRYCKAERT and HAESENDONCK so as to pasteurize the composition, as VAN DUIJINHOVEN teaches that this removes unwanted enzymes and microorganisms.




Response to Arguments
Applicant's arguments filed January 26, 2021 have been fully considered but they are not persuasive. The applicant argues that the present invention provides a composition with high AXOS content relative to total AX content by treating the milling fraction with exogenous endoxylanase which .
However, HASENDOCK teaches that different types of flour are prepared with exogenous thermophilic endoxylanase Ecopulp TX200A. A breakdown of AX to low molecular weight AXOS occurs [0189]-[0190].  
In [0151], HASENDOCK teaches that AXOS is generated and that at least 50%, 60% more preferably at least 70% of the desired type of AXOS are set free from endogenous AX.  Thus, this overlaps the claimed composition having an AXOS content 52% to 88% w:w of total AX content.
HAESENDOCK discloses breads that contain AXOS having an average DP of between 5 and 50 ([0196] and [0210]).  HAESENDONCK teaches that the AXOS content can be 7% in the final bread product [0145].  
Moreover it must be noted that HASENDOCK teaches that the AXOS have a prebiotic effect [0054].  It would have been obvious to vary the amount of AXOS. AXOS with an intermediate average DP ranging from 5 to 50 have better prebiotic properties than AXOS with a lower or higher average DP. Addition of such AXOS preparations to the diet causes a significant increase in the number of Bifidobacteria present in the caecum of chickens, caecum of rats, and faeces of humans [0053].
The addition of AXOS results in a lowering of bread staling [0190].  Applicant’s arguments and Declaration regarding staling are not persuasive. [0190] indicates that the crumb firmness measured 1 day after baking was decreased in all bread types to which the endoxylanase was added relative to the 
The applicant also argues that the addition of AXOS would not result in the claimed composition for at least the reason that the ratio of AXOS to total AX would be lower than recited in the instant claims.
However, as noted above, HASENDOCK teaches that different types of flour are prepared with exogenous thermophilic endoxylanase Ecopulp TX200A. A breakdown of AX to low molecular weight AXOS occurs [0189]-[0190].  
In [0151], HASENDOCK teaches that AXOS is generated and that at least 50%, 60% more preferably at least 70% of the desired type of AXOS are set free from endogenous AX.  Thus, this overlaps the claimed composition having an AXOS content 52% to 88% w:w of total AX content.
Thus, HASENDOCK also teaches a release of AXOS from AX. 
The Applicant submits that the cited references do not provide any disclosure or motivation to obtain a composition with the claimed viscosity and dry matter content. However, as noted above, HASENDOCK teaches the same mechanism of release of AXOS from AX.   BRYCKAERT teaches that starter can be dry or liquid with a dry matter content of 12-50% [0073].
In response to applicant's argument, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799